Citation Nr: 9928963	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional pension benefits based upon the 
surviving spouse's need for aid and attendance allowance or 
housebound status.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954 and from April 1959 to May 1960.  He died on February 
[redacted], 1997.  The appellant is the widow of the veteran.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  This matter was remanded to the RO in 
September 1998 for additional development.  


FINDINGS OF FACT

1. On August 18, 1997 and on March 9, 1999, the appellant 
failed to report for scheduled VA examinations.

2.  The appellant's failure to report for the scheduled VA 
medical examinations was without good cause. 


CONCLUSIONS OF LAW

The claim for entitlement to additional pension benefits 
based upon the surviving spouse's need for aid and attendance 
allowance or housebound status is denied for failure to 
report for a scheduled VA medical examination.  38 C.F.R. § 
3.655 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The provisions of 38 C.F.R. § 3.655 (a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound. 38 
C.F.R. § 3.351(a)(1) (1998).  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  An 
individual will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b)(c) 
(1998). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. 3.352(a) (1998). 

Analysis

Review of the record reveals that the appellant filed a claim 
for additional pension benefits based upon the need for aid 
and attendance of another or housebound status in May 1997.  
The RO scheduled the appellant for a VA examination on August 
18, 1997 in order to determine whether the appellant in need 
of the aid and attendance of another or was housebound.  The 
VA medical center indicated that a letter of notification of 
the VA examination was sent to the appellant's address of 
record.  The appellant failed to report to the VA 
examination.  She did not give good cause for the failure to 
report.  

In September 1997, the appellant informed the VA that she had 
notified them that she was unable to attend the VA 
examination.  In a statement, dated in August 1997 and 
received by the RO in September 1997, the appellant stated 
that she was unable to report to the examination because she 
was unable to drive to the hospital where the examination was 
going to be conducted due to her disabilities.  In November 
1997, the appellant requested a "bedside" VA examination 
because she was unable to travel.  The VA informed the 
appellant that "bedside" VA examinations were not routine 
and could only be conducted upon receipt of a signed 
physician's statement that the appellant is physically unable 
to travel.  The VA also noted that some examinations would 
require diagnostic tests such as X-ray examinations, which 
can not be conducted via bedside examinations.  The appellant 
did not submit a physician's statement which indicated she 
was unable to travel.   

In September 1998, the Board remanded this matter to the RO 
and the RO was directed to afford the appellant a VA 
examination to determine whether she was housebound or in 
need of the regular aid and attendance of another.  The RO 
was directed to give the appellant adequate notice of the 
date of the VA examination.  The Board advised the appellant 
of the provisions of 38 C.F.R. § 3.655 and informed her that 
failure to report to the VA examination may result in the 
denial of her claim.  

Review of the record reveals that the appellant was scheduled 
for a VA examination in December 1998.  However, the 
appellant called the VA and canceled the VA examination 
because she was currently caring for her invalid mother and 
could not go to the VA examination.  The Board finds this to 
be good cause for the appellant's failure to report to the 
December 1998 VA examination pursuant to 38 C.F.R. § 3.655.  

In February 1999, the appellant contacted the RO and 
requested that her VA examination be re-scheduled.  The RO 
scheduled the appellant for a VA examination on March 9, 
1999.  The appellant failed to report to the VA examination.  
In a March 1999 letter, the RO informed the appellant that 
she would be rescheduled for another VA examination if she 
furnished a reason for failing to report to the March 1999 VA 
examination and if she indicated that she was willing to 
report to another VA examination.  Review of the record 
reveals that the appellant did not respond to the RO's letter 
and did not give a reason for her failure to report to the 
examination.  She did not provide good cause for her failure 
to report.  

Review of the record reveals that in the September 1998 Board 
Remand and in the June 1999 Supplemental Statement of the 
Case, the appellant was notified of the consequences of the 
failure to report to a VA examination.  The Board finds that 
the VA examination is necessary to evaluate the severity of 
the appellant's disabilities and to determine whether she is 
in need of aid and attendance of another or is housebound.  
The Board points out that the medical evidence of record, 
which was submitted by the appellant in support of her claim, 
is twenty to thirty years old and does not reflect the 
current extent and degree of the appellant's disabilities. 

Based upon the evidence of record, the Board finds that the 
appellant was adequately notified of the scheduled 
examinations and failed to report without good cause.  
Therefore, the claim for entitlement to additional pension 
benefits based upon the appellant's need for aid and 
attendance allowance or housebound status must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

The Board also finds that the RO has fulfilled its duty to 
assist the appellant in the development of her claim by 
requesting additional supporting information from her in 
October 1998 and by scheduling the VA examinations in 
December 1998 and March 1999.  Olson v. Principi, 3 Vet. App. 
480, 482-83 (1992).  As noted above, the appellant requested 
a "bedside" VA examination due to the inability to travel. 
The RO requested the appellant to submit a physician's 
statement in support of this request and the appellant failed 
to do so.  Thus, the RO did not schedule the appellant for a 
"bedside" examination.  The duty to assist is not a one-way 
street.  A claimant must do more than passively wait for 
assistance when he or she has information essential to the 
claim in order to trigger the duty to assist.  
Wood v. Derwinski1, 1 Vet. App. 190, 193 (1991).  The Board 
also finds that the RO has fulfilled its duty to assist the 
appellant in the development of her claim.


ORDER

Entitlement to additional pension benefits based upon the 
surviving spouse's need for aid and attendance allowance or 
housebound status is denied. 


		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

